Title: To James Madison from Benjamin Henry Latrobe, 24 July 1809
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Washington July 24h. 1809
Having been for the last four days in Baltimore I did not receive the enclosed letters till my return. In answer I have written to Mr. Harvie, that, you certainly could not now take the Chariot, but that I should more fully explain myself to him in a few days. Mr. Patton’s letter I have merely acknowledged, and supposed that he would hear from yourself in a short time. In my last letter to Colo Patton are these words: “Mrs. Madison will write to you on the subject of Fielding’s Chariot, which I suppose might be had for 1.500$.” I hope he did not purchase it with out much better authority than is conveyed by this observation. My letter to him was however read by Mrs. Madison & no doubt all is right.
All is agitation in Baltimore in consequence of our new situation with England. My friends in Phila. write most despairingly of commercial prospects. The houses of Edd. Tilghman (son of the lawyer) & of Willing & Curwen—(Wm. Willing son of old Thos. Willing) failed last week, & it is supposed they will drag down several others. I never saw such consternation as prevailed in Baltimore when I left that city on Tuesday.
In the President’s house I have done nothing since your departure. What is to be done is trifling in amount, & I am making up the only two accts. still outstanding. With the highest respect I am Your’s faithfully
B Henry Latrobe
